Citation Nr: 0110529	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  91-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
disability. 

2.  Entitlement to service connection for bilateral toe 
disability.  

3.  Entitlement to service connection for residuals of a head 
concussion.  

4.  Entitlement to service connection for irritable colon 
syndrome.  

5.  The propriety of an initial 10 percent disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1970 and February 1991 to March 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In a November 1988 decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective in November 1987.   Inasmuch as the 
veteran disagreed with the initial rating assigned for this 
disability, the Board has recharacterized the issues as 
involving the propriety of the initial evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This matter was previously before the Board previously in 
September 1991 and August 1993.  In September 1991, the Board 
remanded this appeal to the RO for further development.  In 
August 1993, the veteran had a hearing before the undersigned 
board member at the RO.  Pursuant thereto, the Board remanded 
this matter to the RO for further development in June 1994.  

The Board notes that in September 1970 the RO denied a claim 
for service connection for dysentery/gastroenteritis, and 
notified the veteran of its determination in October 1970.  A 
Statement of the Case was sent in March 1971.  The veteran 
did not file an appeal with regard to the September 1970 
rating action.  Therefore, the rating action became final.  
In the September 1991 Board remand, the Board determined that 
the veteran's claim for service connection for irritable 
bowel syndrome should be considered on a new and material 
evidentiary basis in that the issue was subsumed by the 
September 1970 rating action.  The Board notes, however, that 
the claim for service connection for irritable colon syndrome 
is a new claim in that the disorder was not considered by the 
RO and was not diagnosed at the time of the September 1970 
rating action.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
For reasons indicated below, the claim for service connection 
for irritable bowel will be addressed in the Remand portion 
of this decision.  

In addition, the claims for service connection for residuals 
of a head concussion, bilateral toe disability, and the claim 
regarding PTSD will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma and complained 
of decreased hearing during his first period of service.  

2.  The veteran's bilateral hearing loss cannot be 
disassociated from service.  

3.  The veteran experienced chronic gastrointestinal symptoms 
consisting of diarrhea and abdominal during service which was 
later diagnosed as irritable colon syndrome.  

4.  Irritable colon syndrome cannot be disassociated from 
service.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.385 (2000); Hensley v. Brown, 5 Vet. App. 155 (1993).  

2.  With resolution of reasonable doubt in the veteran's 
behalf, irritable colon syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.304(d) 2000.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



I.  Hearing Loss

Service medical records reflect that in March 1969 the 
veteran complained of decreased hearing over a 2-month 
duration.  It was noted that the veteran's audio was normal. 
An ear, nose, and throat examination was normal.  Subsequent 
service medical records during the veteran's first period of 
service including the report of the separation examination 
are negative for evidence of a bilateral hearing loss.  

When examined by VA in November 1989, the veteran reported 
that he had developed a hearing loss after being wounded by a 
mortar blast in 1969.  The examiner noted that the veteran's 
noise exposure consisted of acoustic trauma as noted and that 
the veteran flew in helicopters.  It was noted that the 
veteran did not experience any civilian acoustic trauma.  The 
veteran's hearing in the right ear was recorded in pure tone 
thresholds (in decibels) as 0, 0, 15, 10, and 40 at 500, 
1000, 2000, 3000, and 4000 Hertz (Hz) and 10, 35, 10, 5, and 
20 decibels at 500, 1000, 2000, 3000, and 4000 Hz.  Speech 
recognition in the right ear was 92 percent and 90 percent in 
the left ear.  The diagnoses included mild sensorineural 
hearing loss with tinnitus and impaired consonant 
discrimination, etiology of acoustic trauma.  

The report of a separation examination dated in March 1993, 
during the veteran second period of service, reveals a 
history of hearing loss.  The veteran's hearing in the right 
ear was recorded in pure tone thresholds (in decibels) as 15, 
15, 15, and 55 in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz and 5, 10, 5, 10, 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hz.  Clinical notations revealed bilateral 
high frequency hearing loss.  

The veteran testified an August 1993 hearing before the 
travel Board at the RO that he developed a hearing loss a 
result of combat in March 1969.  





Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

The Board notes that the veteran' service medical record 
reflect complaints of decreased hearing in March 1969.  
Although the service medical records do not show clinical 
findings of bilateral hearing loss, the VA examination in 
November 1989 related the veteran's hearing loss to acoustic 
trauma in service.  Inasmuch as there is no evidence 
establishing that the veteran was exposed to acoustic trauma 
subsequent to his first period of service and the VA 
examination attributed the veteran's bilateral sensorineural 
hearing loss to service, the Board must find that service 
connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.304(d); see Hensley v. Brown, 5 Vet. App. 155 
(1993) (the Court of Appeals for Veterans Claims held that 
service connection may be established through evidence which 
demonstrates a causal relationship between any current 
hearing loss and service).  

II.  Irritable Colon Syndrome

Service medical records dated in September 1968 show that the 
veteran was seen for intestinal cramps, nausea, and vomiting.  
The diagnostic impression was gastroenteritis.  A July 1969 
consultation sheet shows that the veteran was seen for 
possible gastrointestinal infection manifested by abdominal 
cramping, loose stools, and black feces consisting of black 
liquid at times with mucous and blood strands.  A 
consultation report shows an acute episode of diarrhea and 
vomiting beginning in June and lasting four days.  The 
diagnostic impression was dysentery.  In July 1969, the 
veteran was diagnosed as having diarrhea, etiology 
undetermined.  In early July 1969, the veteran was admitted 
to a service medical facility for gastroenteritis.  The 
veteran reported a three-week history of weak watery brown, 
black explosive diarrhea and moderate to severe abdominal 
cramps.  It was noted that the diarrhea began after the 
veteran had ingested nonpotable water.  The veteran also 
reported mucous and blood on occasions.  A direct rectal 
mucosal smear revealed cysts of E. Coli.  A sigmoidoscopy 
revealed several minute ulcerations and bleeding points. The 
veteran was transferred to another service facility later in 
July 1969.  The transfer diagnosis was diarrhea, etiology 
unknown.  When separated from service in March 1970, the 
veteran did not report a history of a gastrointestinal 
disorder and no clinical findings or diagnoses were provided 
in regard thereto.  

When examined by VA in May 1970, the veteran gave a history 
of amoebic dysentery while in service.  A physical 
examination of digestive system did not provide any clinical 
findings or diagnoses pertaining to a gastrointestinal 
disorder.  

VA outpatient treatment records dated in September 1970 and 
April 1973 show that the veteran was seen for loose stools 
with cramping.  It was noted that the veteran had had a 
diagnosis of amebiasis.  X-rays of the abdomen dated in 
October 1970 revealed no abnormalities.  

Private medical records dated in 1974 reveal that the veteran 
was seen for abdominal pain and cramping.  In June 1974, the 
left colon was palpable.  Stool cultures dated in September 
1974 showed Escherichia coli but showed no ova or parasites.   

A private study dated in August 1987 shows that the results 
of a barium enema revealed a severely hyperactive colon.  
There was slight spiculation of the colonic mucosa, 
especially on the left colon.  It was noted that such 
findings could be due to early nonspecific colitis.  

At a VA psychiatric examination dated in March 1988, the 
veteran related a history of chronic gastrointestinal 
cramping with diarrhea.  An Axis III diagnosis of irritable 
colon syndrome was entered.  A VA clinical note dated in 
November 1989 showed complaints of explosive diarrhea and 
severe abdominal cramping, diarrhea, and hard stools.  It was 
noted that the veteran had been previously diagnosed as 
having irritable bowel syndrome.  The examiner indicated that 
the veteran's symptoms sounded like irritable bowel syndrome 
but indicated that the veteran's old records required 
consultation before a certain diagnosis could be entered.  An 
outpatient progress note dated in January 1990 shows 
subjective symptoms consistent with those previously noted, 
and a diagnosis of probable irritable bowel syndrome was 
entered.   

When examined by VA in July 1992, the veteran complained of 
cramps and bowel problems.  The veteran was diagnosed as 
having irritable bowel syndrome by history.  

During the second period of service in January 1993, the 
veteran complained of severe abdominal cramps and explosive 
diarrhea.  The assessment included viral syndrome.  In 
February 1993, the veteran reported a history of chronic 
abdominal cramps and diarrhea and constipation.  A physical 
examination revealed, in pertinent part, tenderness over the 
flanks.  Bowel sounds were normal.  The diagnosis included 
constipation and history of irritable bowel syndrome.  In 
March 1993, the veteran was seen for irritable bowel 
syndrome.  Subjective complaints included abdominal cramps 
and several bowel movements.  It was noted that the stools 
were mucousy or soft.  A history of fowl smelling clear 
discharge mixed with the stools intermittently for the past 
three months was noted.  On physical examination, the abdomen 
was soft with minimal tenderness over the flanks.  The 
assessment was irritable bowel syndrome.  The report of a 
separation examination dated in March 1993 showed a clinical 
notation of irritable bowel syndrome.  

The veteran testified in May 1990 and August 1993 that he 
developed a gastrointestinal disorder as a result of his 
first period of service.  Specifically, the veteran testified 
that while in the bush he was required to drink nonpotable 
water and that he developed digestive problems as a result 
thereof.  

The report of a July 1996 medical examination showed that the 
veteran complained of diarrhea, cramps, bloating, and gas.  
An examination of the digestive system in August 1996 
revealed that the abdomen was soft and that there was no 
organomegaly.  There were normal bowel sounds.  

A private medical report dated in July 1999 shows a medical 
history of severe bowel problems that began while the veteran 
was in the service in 1969.  The veteran stated he developed 
these disorders after having drunk bad water and having been 
under tremendous stress in the jungle.  The veteran indicated 
that he continued to have abdominal cramping and diarrhea in 
1989 and that he had irritable bowel.  The veteran complained 
of fecal leakage and explosive diarrhea, muscousy stools, 
purulent gas, and bloating.  He also experiences water rash, 
sour mouth, and reflux symptoms.  An examination of the 
abdomen revealed tenderness in the epigastric area.  The 
diagnoses included severe irritable bowel syndrome.  

Analysis

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of a showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service medical records during the veteran's first period of 
service show that the veteran had a gastrointestinal disorder 
manifested primarily by chronic diarrhea and abdominal 
cramping.  Shortly after the veteran separated from service, 
post service medical records reflect a continuity of an 
ongoing gastrointestinal disorder manifested by diarrhea and 
abdominal cramping.  Current medical reports confirm that the 
veteran has chronic irritable colon syndrome.  According the 
veteran the benefit of doubt, the Board finds that it is 
reasonable to conclude that the veteran's irritable bowel 
syndrome is related to service.  Therefore, service 
connection for irritable bowel syndrome is warranted.  38 
U.S.C.A § 5107(a).



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for irritable bowel syndrome is granted.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

With respect to the claim for service connection for 
residuals of head concussion, the veteran testified at the 
August 1993 board hearing that he sustained a head injury as 
a result of mortar of a mortar blast in May 1969.  
Specifically, the veteran asserts that he experienced 
increased headaches and developed eye problems.  Service 
medical records dated in May 1969 reflect the veteran 
sustained injuries as a result of a mortar blast.  These 
records also show a medical history of a head concussion when 
the veteran was 10 years old and a head concussion in 1969.  
A separation examination pertaining to the veteran's second 
period of service in March 1993 showed a clinical notation of 
status post head injury 1969.  Post service medical records 
are also silent for findings or diagnoses pertaining to 
residuals of a head concussion.  

The record shows that the veteran received the Purple Heart 
medal as a result of wounds sustained on May 29, 1969.  
Inasmuch as the veteran was awarded a combat award, the 
veteran's claim for service connection for residuals of a 
head concussion should be considered under the provisions of 
38 U.S.C.A. § 1154(b) (1991).  Also, the veteran has not been 
afforded a VA examination to determine the nature and extent 
of any residuals of a head concussion that he veteran may 
have.  

With respect to the claim for service connection for 
bilateral toe disability, service medical records reflect 
that in February 1969 the veteran had glass removed from the 
right foot over the head of the 1st metatarsal.  The report 
of a VA examination dated in May 1970 shows that the veteran 
complained of pain in the great toe joints, and the examiner 
noted tenderness and swelling of the right and left big toe 
metatarsophalangeal joints.  

March 1983 private examination reveals numbness on the distal 
aspect of the right 2nd toe.  A September 1985 VA outpatient 
treatment records reflect that the veteran complained of pain 
in the plantar surface of the right foot between the web 
space between the 4th and 5th digits.  It was noted that this 
area had become numb and then the symptoms spontaneously 
resolved.  A November 1989 VA examination revealed that the 
veteran complained of swelling and pain in the first 
metatarsal head.  A diagnosis included Morton's neuroma with 
bunions.  

Service medical records during the veteran's second period of 
service beginning in August 1992 shows a complaint of painful 
1st and 4th toes.  X-rays of the right foot included post 
calcaneal osteophyte.  In October 1992, painful swelling of 
the right 4th toe was noted.  On physical examination, there 
was point tenderness at the distal interphalangeal and some 
discomfort.  The assessment was degenerative joint disease of 
the right 4th toe.  The report of a March 1993 separation 
examination shows clinical findings of bunions spurs of the 
feet.  

The RO determined that the claim for service connection for 
bilateral toe disability was not well grounded in that 
service medical records did not reflect a bilateral toe 
disability and that there was no medical evidence that a 
bilateral toe disability was caused or aggravated by service.  

Based on the foregoing, the issues of service connection for 
residuals of a concussion and service connection for 
bilateral foot disorder must now be remanded pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

With respect to the claim regarding the PTSD, the Board notes 
this matter involves the application of staged rating as set 
forth in Fenderson v. West.  In Fenderson, the Court of 
Appeals for Veterans Claims observed that, when an initial 
rating is assigned for a disability after an award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" rating.  Fenderson v. West, 
supra. In that connection, the report of a January 1990 VA 
examination and at a personal hearing in May 1990 before a 
hearing officer it was indicated that the veteran had been 
undergoing treatment at a Vet Center.  The Board notes that 
no such documents have been associated with the veteran's 
claims file and they may be pertinent to the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records reflecting 
treatment for residuals of a concussion 
and for service connection for a 
bilateral foot disorder.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.  In any event, the RO 
should obtain Vet Center records 
pertaining to treatment for PTSD since 
1990.  

2.  The RO should accord the veteran a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral toe 
disorder.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that any bilateral toe disorder found to 
be present is caused by service.  

3.  The veteran should be VA examination 
to nature, extent, and etiology of the 
residuals of any concussion found to be 
present.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that any residuals of a concussion found 
to be present is caused by service.  

4.  The RO should arrange for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folders and a copy of 
this Remand should be made available to 
the examiner for review prior to the 
examination.  All indicated studies 
should be performed.  
All psychiatric symptoms should be 
reported in detail.   The examiner should 
provide his or her characterization of 
the degree of severity of PTSD in terms 
of social and industrial impairment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  


5.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

6.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
claim for service connection for 
residuals of a concussion and for a 
bilateral toe disorder in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto. 

The purpose of this REMAND is to accomplish additional 
development, to ensure due process of law, and to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



